DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malmquist et al. (US 2016/0177506).
Considering Claim 1:  Malmquist et al teaches an article comprising a liquid absorbing layer comprising a cellulose sponge cloth/Swedish sponge cloth material (¶0009; 0024) and a load absorbing layer comprising a woven fabric material (¶0029-30) attached to the cellulose sponge cloth (¶0044-46).
	The term “a cleaning tool” is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Considering Claim 2:  Malmquist et al teaches the article as being a press felt/flat geometric shape (¶0047).
Considering Claim 4:  Malmquist et al teaches a film/coating on the non-woven layer (¶0040).
Considering Claim 6:  Malmquist et al teaches the cellulose sponge cloth as being cellulose (¶0009).
Considering Claim 7:  Malmquist et al teaches the cellulose sponge cloth as additionally comprising cotton fibers (¶0025).
Considering Claims 8 and 9:  Malmquist et al teaches the same cloth material as the instant claims, made from cellulose fibers and cotton fibers.  The original specification does not provide any guidance on the adapting step that would achieve the claimed properties, and as such it is being assumed to be a result of the claimed structure.  The original specification teaches that the claimed properties are “because of its material composition” (3:20-26).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claims 10 and 11:  Malmquist et al teaches the attachment as being stitching or an adhesive (¶0046).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malmquist et al. (US 2016/0177506).
Considering Claim 12:  Malmquist et al teaches an article comprising a liquid absorbing layer comprising a cellulose sponge cloth/Swedish sponge cloth material (¶0009; 0024) and a load absorbing layer comprising a woven fabric material (¶0029-30) attached to the cellulose sponge cloth (¶0044-46). Malmquist et al teaches the article as being a press felt/flat geometric shape (¶0047).  Malmquist et al teaches a film/coating on the non-woven layer (¶0040).
	Malmquist et al teaches the same cloth material as the instant claims, made from cellulose fibers and cotton fibers.  The original specification does not provide any guidance on the adapting step that would achieve the claimed properties, and as such it is being assumed to be a result of the claimed structure.  The original specification teaches that the claimed properties are “because of its material composition” (3:20-26).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
	The term “a cleaning tool” is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claims 1, 2, 4, 6, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klimis et al. (US 2016/0296095).
Considering Claim 1:  Klimis et al. teaches a sponge/cleaning tool comprising a cellulose sponge fabric/Swedish sponge cloth (¶0024-25); and a woven fabric joined to the cellulose sponge fabric (¶0009; 0013).
Considering Claim 2:  Klimis et al. teaches the sponge as being a flat rectangular shape (¶0022; 0042).
Considering Claim 4:  Klimis et al. teaches coating the woven layer with a polyurethane/non-toxic coating (Example 1).
Considering Claim 6:  Klimis et al. teaches the sponge fabric as comprising cellulose fibers (¶0025).
Considering Claims 8 and 9:  Klimis et al teaches the same cloth material as the instant claims, made from cellulose fibers.  The original specification does not provide any guidance on the adapting step that would achieve the claimed properties, and as such it is being assumed to be a result of the claimed structure.  The original specification teaches that the claimed properties are “because of its material composition” (3:20-26).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claim 11:  Klimis et al. teaches attaching the layers by bonding/with an adhesive (¶0040).

Claims 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klimis et al. (US 2016/0296095).
Considering Claim 12:  Klimis et al. teaches a sponge/cleaning tool comprising a cellulose sponge fabric/Swedish sponge cloth (¶0024-25); and a woven fabric joined to the cellulose sponge fabric (¶0009; 0013).  Klimis et al. teaches the sponge as being a flat rectangular shape (¶0022; 0042).  Klimis et al. teaches coating the woven layer with a polyurethane/non-toxic coating (Example 1).


Klimis et al teaches the same cloth material as the instant claims, made from cellulose fibers.  The original specification does not provide any guidance on the adapting step that would achieve the claimed properties, and as such it is being assumed to be a result of the claimed structure.  The original specification teaches that the claimed properties are “because of its material composition” (3:20-26).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.

Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mans et al. (US 2011/0232018).
Considering Claims 1 and 5:  Mans et al. teaches a sponge cloth/cleaning tool comprising a cellulose sponge cloth/Swedish sponge cloth (¶0012) and a cotton net/woven fabric material joined to the cellulose sponge cloth (¶0012; 0033).
Considering Claim 2:  Mans et al. teaches the cloth as being a flat geometric shape (¶0033).
Considering Claims 6 and 7:  Mans et al. teaches the sponge cloth as comprising celluloe and cotton fibers (¶0014-15).
Considering Claims 8 and 9:  Mans et al teaches the same cloth material as the instant claims, made from cellulose fibers.  The original specification does not provide any guidance on the adapting step that would achieve the claimed properties, and as such it is being assumed to be a result of the claimed structure.  The original specification teaches that the claimed properties are “because of its material composition” (3:20-26).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Klimis et al. (US 2016/0296095) as applied to claim 2 above.
Considering Claim 3:  Klimis et al. teaches the cleaning tool of claim 2 as shown above.  
	Klimis et al. teaches that the woven material as partially covering the absorbent material in an embodiment (¶0040).  Klimis et al. does not teach the placement of the woven fabric material as being on only one corner of the rectangle.  However, this is an aesthetic design choice that does not provide a specific mechanical function.  The court has held that aesthetic design changes that have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04(I).  It would have been obvious to a person having ordinary skill in the art to have placed the woven fabric on the corner of the sponge and the motivation to do so would have been, to provide a pleasing aesthetic to the sponge cloth.

  Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767